Title: William Short to John Jay, 16 May 1790
From: Short, William
To: Jay, John



Dear Sir
Paris May the 16th. 1790

I had the honor of writing to you on the 11th. of this month. It was then altogether problematical what would be the dispositions of the national assembly as to the warlike preparations which were making in England and Spain. The leading members were uncertain themselves what turn the decisions on this subject would take. A letter written to them by M. de Montmorin the day before yesterday brought on the question. He informed the assembly as you will see by the letter which I have the honor to inclose you, that the King had taken measures for fitting out a fleet. This necessarily connected the deliberation on the letter with the decision of the constitutional question, in what branch of government shall be vested the power of making peace and war. Yesterday the consideration of the Minister’s letter was brought on. In the early part of the debate the house was divided in opinion. Some insisted on immediately voting thanks to the King for the measures he had taken and of assuring him of their support. Others argued that this would be acknowleging that the King had the right of making peace and war, which was a question still to be decided. They therefore proposed that the assembly should first fix this point in the constitution and after that take the Minister’s letter into consideration. After some time however a decree was proposed which united all parties, as follows, “L’Assemblée Nationale decréte que son President se retirera dans le jour par-devers le Roi, pour le remercier des mesures qu’il a prises pour le maintien de la paix; Decréte en outre que demain 16 Mai, il sera mis aux voix cette question constitutionelle: La Nation doit elle deleguer au Roi l’exercice du droit de la paix et de la guerre?”—This decree as well as the debates which preceded it shewed an unanimous determination in the assembly to submit to the expence of a war if necessary. It is probable that this disposition in the assembly will have considerable influence on the negociations which are now carrying on between England and Spain. Mr. Fitzherbert said yesterday evening to one of his friends here, from whom I have it, that he had good reasons to hope that the negotiations would succeed. It is thought that the British ministry have emissaries here who endeavoured to circulate the opinion of the Spanish armament being to co-operate with the enemies of the revolution. The character of M. de la Vauguyon the French Ambassador at Madrid, the discovery of a supposed conspiracy of M. de Maillebois into which it was said  that the courts of Madrid, Turin and Naples had entered, and above all the ignorance of many and the fears of others, of what is termed the counter-revolution rendered the business of these emissaries, if there were such, not difficult. It is certain that among great numbers there is a greater appearance of enmity as to Spain than England. Several members of the assembly of the more popular class express these sentiments. Still they joined yesterday in the decree, from a persuasion that the assembly will reserve to itself the right of peace and war and of course of examining the real causes of the measures taking at present in Spain. These as you will readily concieve however are only the sentiments of the most ignorant or the most exaggerated.—It is altogether uncertain what will be the decision of the assembly relative to the constitutional question to be debated to-day. It is thought it will be two or three days under deliberation. The members of what is called the aristocratic side of the house will be unanimously for vesting this power in the King. Many of the popular side will be of the same opinion. Still it is probable the voices will be so nearly divided as to render it impossible to say what will be the result. The Marquis de la fayette will use his influence for vesting this prerogative in the King.
The Chatelet who are charged with prosecuting the affair of the 5th. and 6th. of October, or more properly with the enquiry as to the authors of the massacre of the Garde du corps and the forcible entry into the appartments of the Chateau of Versailles on the 6th. of October, asked an audience yesterday of the assembly. It was immediately reported that they were coming to notify an order for arresting some of the members of the assembly. Their business was to desire they might be authorized to call on the committee des recherches for certain documents in their possession. They said they had proofs of considerable sums of money coming formerly and still continuing to come from abroad, destined as supposed for exciting the people. The assembly granted their demand without hesitation. It is certain that large sums of money have been distributed at different times among the people, and particularly previous to the 5th. of October. No body has ever been able to ascertain with precision from whence they came.
My two last letters were sent by the French Packet which was to sail from L’Orient yesterday. This will be sent by the way of Havre. I take the liberty of inclosing in it two letters which have been put into my care. I have the honor to be with sentiments of  the most perfect respect & attachment Sir, Your most obedient humble servant,

W: Short

